Citation Nr: 1018528	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertensive 
retinopathy as secondary to service-connected type II 
diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1962 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied, in pertinent part, service 
connection for hypertension, erectile dysfunction and 
hypertensive retinopathy.  

In July 2007, the Veteran also filed a notice of disagreement 
with the January 2007 RO decision which assigned a 
noncompensable evaluation for his service-connected 
arrhythmia.  The Veteran noted that he was seeking a 30 
percent evaluation.  A 30 percent evaluation was assigned in 
a December 2007 RO decision; therefore, it is considered a 
full grant of the benefit sought, and the issue is not before 
the Board.   

The issue of special monthly compensation for loss of use of 
a creative organ has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's hypertension has 
been caused, in part, or at least aggravated by his service-
connected type II diabetes mellitus.

2.  The evidence shows that the Veteran's hypertensive 
retinopathy has been caused, in part, or at least aggravated 
by his service-connected type II diabetes mellitus.  

3.  The evidence shows that the Veteran's erectile 
dysfunction has been caused, in part, or at least aggravated 
by his service-connected type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as 
secondary to the Veteran's service-connected type II diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for hypertensive 
retinopathy as secondary to the Veteran's service-connected 
type II diabetes mellitus have been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for service connection for erectile 
dysfunction as secondary to the Veteran's service-connected 
type II diabetes mellitus have been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claims for service 
connection, the claims are substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  
Despite this, the Board notes that some VA records and 
private records have not been associated with the claims 
file; however, the Veteran and his representative have 
requested that no attempts be made to obtain earlier 
treatment records.  

II.  Laws and Regulations for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to service connection for hypertension, 
erectile dysfunction, and hypertensive retinopathy

The Veteran claims that his hypertension, hypertensive 
retinopathy and erectile dysfunction are caused or aggravated 
by his service-connected diabetes mellitus.  

The Veteran was not treated for hypertension, erectile 
dysfunction, and hypertensive retinopathy during his military 
service.  Furthermore, the Veteran and his representative 
specifically stated that the Veteran is not claiming that 
these disabilities are directly due to his military service.  
As the Board is granting service connection for these 
disabilities as secondary to diabetes mellitus, a discussion 
of entitlement to service connection on a direct basis is not 
necessary.

The claims file shows that the Veteran is currently diagnosed 
with hypertension, hypertensive retinopathy and erectile 
dysfunction.  In addition, service connection for diabetes 
mellitus became effective in February 2001.  Therefore, the 
Board must determine whether these current diagnoses are 
caused or aggravated by the Veteran's service-connected 
diabetes mellitus. 

The Veteran has received VA examinations to determine the 
relationship between his service-connected diabetes mellitus 
and his hypertension, hypertensive retinopathy and erectile 
dysfunction.  In addition, the Board requested a General 
Practitioner of Medicine to provide a medical advisory 
opinion as to the relationship between the Veteran's claimed 
disabilities and his diabetes mellitus.  

In a VA diabetes mellitus examination conducted in September 
2006, the examiner noted that the Veteran had been diagnosed 
with hypertension five years earlier.  The examiner stated 
that since the Veteran had no kidney problems, his 
hypertension was not due to diabetes mellitus.  He diagnosed 
the Veteran with hypertension, not due to diabetes mellitus.  
As to the issue of erectile dysfunction, the examiner stated 
that systemic disease that might affect sexual function 
includes hypertension and diabetes.  The Veteran reported 
that he had erectile dysfunction and impotence for the last 
ten years.  The Veteran also noted that he can have vaginal 
penetration with ejaculation with the use of Cialis.  

The Veteran was afforded a VA eye examination in September 
2006.  The examiner found no diabetic retinopathy.  The 
examiner stated that the Veteran had diabetes mellitus 
without ocular complications and diagnosed him with 
hypertensive retinopathy.

A March 2007 VA treatment record noted that the Veteran's 
kidneys were spilling more protein than usual most likely as 
a consequence of his diabetes.  The physician stated that 
good control of the diabetes helps but some diabetics develop 
kidney problems nonetheless.
        
In April 2007, the Veteran was afforded VA genitourinary 
examination.  The Veteran reported having difficulty getting 
and maintaining an erection sufficient for intercourse since 
1999.  He noted that he was taking Viagra and Cialis.  The 
examiner stated that etiology of the Veteran's erectile 
dysfunction was most likely vascular disease.  The Veteran 
was diagnosed with erectile dysfunction, responsive to 
Cialis.  The examiner opined that the Veteran's erectile 
dysfunction was less likely than not caused by or a result of 
diabetes mellitus.  The examiner explained that the Veteran 
had longstanding hypertension which is the major cause of 
erectile dysfunction due to vascular damage from chronically 
elevated blood pressure.  The examiner further explained that 
improvement in erectile response with the use of Cialis 
confirms a vascular cause.  Additionally, the Veteran was 
taking antihypertensive medications which could contribute to 
his erectile dysfunction.  The examiner stated that it was 
less likely than not that diabetes mellitus was the primary 
cause of his erectile dysfunction and that hypertension was 
the most likely cause of his erectile dysfunction.
        
In December 2007, a VA physician, who previously examined the 
Veteran, provided another opinion as to whether the Veteran's 
hypertension and erectile dysfunction were related to his 
diabetes mellitus.  The examiner stated that it is more 
likely than not that the Veteran's erectile dysfunction and 
hypertension were not due to diabetes mellitus.  He explained 
that erectile dysfunction that is corrected with Viagra and 
the fact that the Veteran can have an erection without Viagra 
is an indication that the Veteran's erectile dysfunction is 
not due to diabetes mellitus.  The examiner further noted 
that the Veteran's hypertension occurs without any kidney 
problems noted.  Therefore, the examiner concluded that his 
hypertension is not due to his diabetes mellitus. 

In January 2010, at the Board's request, a private physician 
reviewed the Veteran's claims file and provided a medical 
advisory opinion as to the relationship between the Veteran's 
claimed disabilities and his diabetes mellitus.  He stated 
that as the Veteran had diabetic nephropathy, it was likely 
that his current hypertension was caused, at least in part, 
by his diabetes.  The physician explained that diabetic 
nephropathy frequently causes hypertension.  

As to the Veteran's hypertensive retinopathy, the physician 
explained that almost all patients with diabetes of over a 15 
year duration have some retinopathy caused by their diabetes.  
The Veteran's diabetes was diagnosed in 1993.  Hypertension 
can both cause retinopathy independent of diabetes and worsen 
the patient's diabetic retinopathy.  The Veteran's 
hypertension developed after seven or eight years of diabetes 
and consequently it would be very difficult to distinguish 
retinopathy solely due to hypertension from retinopathy 
caused by his diabetes that has been worsened by his 
hypertension.  Despite this, the physician concluded that his 
hypertensive retinopathy overall was more likely than not 
caused, at least in part, by his diabetes.  

As to the Veteran's erectile dysfunction, the private 
physician stated that erectile dysfunction is extremely 
common in patients with diabetes and although vascular 
disease may commonly be an etiologic component, the primary 
cause is usually neuropathic in origin.  The neuropathy is 
usually due to the patient's diabetes and such erectile 
dysfunction commonly is at least partially responsive to 
Cialis and Viagra.  Therefore, the physician found that the 
Veteran's current erectile dysfunction was more likely than 
not caused, at least in part, by his diabetes.  

The Board notes that there are contradictory opinions as to 
whether the Veteran's hypertension, hypertensive retinopathy 
and erectile dysfunction are caused by the Veteran's 
diabetes.  Although the VA examination reports including in 
the record have provided opinions as to whether the Veteran's 
diabetes caused the claimed disabilities, none of the VA 
examiners provided an opinion as to whether there had been an 
increase in severity of the claimed disabilities due to 
diabetes, which was not due to the natural progress of the 
disease.  The most recent opinion provided by a private 
physician in January 2010, addressed this issue.  He found 
that it was more likely than not that the severity of the 
Veteran's hypertension, overall retinopathy, and erectile 
dysfunction had increased due to his diabetes, over and above 
the increase in severity expected from natural progression 
alone.

Therefore, after resolving all doubt in the Veteran's favor, 
the Board finds that the Veteran's service-connected type II 
diabetes mellitus has caused in part, or at least aggravated 
his claimed hypertension, hypertensive retinopathy and 
erectile dysfunction.  Service connection is thus granted for 
these disorders under 38 C.F.R. § 3.310(b).  See Gilbert 
supra; 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for hypertension, as 
secondary to the Veteran's service-connected type II diabetes 
mellitus, is granted.

Entitlement to service connection for hypertensive 
retinopathy, as secondary to the Veteran's service-connected 
type II diabetes mellitus, is granted.

Entitlement to service connection for erectile dysfunction, 
as secondary to the Veteran's service-connected type II 
diabetes mellitus, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


